Title: Richard and John Adams to John Adams, 28 June 1800
From: Adams, Richard,Adams, John (of England)
To: Adams, John


				
					Dear Cousin
					Sheffield June 28th: 1800
				
				Perhaps you will be surprized when you find a Letter directed to you in this Character from England, be it as it will I believe there is something in Reality in it. We are of the Family of Adam’s. My name is Richard Adam’s who is the Son of James Adam’s who was the Son of James Adams my Grand Father who, (my Father told me when he was alive) was your Fathers Brother, was born at a place called Ackeworth Moor Top near Pontefract Yorkshire, the same Farm being over since upon Mortgage from your Father to one Craper which hath held it over since in Possession for one Hundred Pounds as my Father told me, which my Father told me was worth betwixt Eight or Nine Hundred Pounds Tweny Years ago; He applied to an Attorney at Law about it Eighteen Years since to redeem the Mortgage but could not. he Wrote to you in America but never received an Answer so they just remain as they were at first. Know I have one thing to Require of you, that is, I have a Son about Fourteen Years of Age is Name is John Adams— Now lastly since he hath heard me talk of you in America he will not be satisfied while he comes into America to you he hath a Sharpe turn of Wit and I will do what lies in my power to give him Learning so that he may be fit for Business if you will be so Kind as to Favor us with a few Lines as

soon as Convenient for you I shall take it as a Great Favour from and by so doing / we shall Remain ever Yours with Constancy and Respect
				
					Richard & John Adams
				
				
					NB. Please Direct for Richard Adams Baker Yard Sims Croft Sheffield Yorkshire England
				
			